*863
ORDER

PER CURIAM.
Brian Sharp (“movant”) appeals the judgment of the motion court denying his motion for post-conviction relief without an evidentiary hearing pursuant to Missouri Supreme Court Rule 29.15. In his motion, movant claims he was denied effective assistance of appellate counsel because his counsel failed to raise on appeal that the trial court erred in failing to sever various claims. Movant also claims he was denied effective assistance of counsel because his counsel failed to call a witness who might have testified to movant’s innocence.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).